DeSuero v 1386 Assoc., LLC (2018 NY Slip Op 06810)





DeSuero v 1386 Assoc., LLC


2018 NY Slip Op 06810


Decided on October 11, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 11, 2018

Friedman, J.P., Gische, Kapnick, Kahn, Oing, JJ.


300633/14 7305

[*1] Mireya Pena DeSuero, Plaintiff-Respondent,
v1386 Associates, LLC, et al., Defendants-Appellants.


Gannon, Rosenfarb & Drossman, New York (Lisa L. Gokhulsingh of counsel), for appellants.
Pollack, Pollack, Isaac & DeCicco (Jillian Rosen of counsel), for respondent.

Order, Supreme Court, Bronx County (Elizabeth A. Taylor, J.), entered on or about March 26, 2018, which denied defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff alleges that she slipped and fell on a slippery liquid on the interior stairs of an apartment building owned by defendant 1386 Associates, LLC, and managed by defendant SDG Management Corp. Plaintiff testified that when she began to slip, she reached for the stairs' handrail, but it was loose, and she fell.
Defendants met their prima facie burden of showing that they neither created, nor had actual or constructive notice of, the alleged liquid on the stairway (Luna v CEC Entertainment, Inc., 159 AD3d 445, 445 [1st Dept 2018]). However, they failed to meet their burden with respect to plaintiff's alternative theory of liability, the allegedly defective handrail, given the superintendent's deposition testimony that he had previously repaired the handrail in the area where plaintiff fell by securing it with a clamp, but that one of the four screws needed to install the clamp was broken (DiPini v 381 E. 160 Equities LLC, 121 AD3d 465, 465 [1st Dept 2014]).
We have considered defendants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 11, 2018
CLERK